Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Amendments filed on 11/01/2021 have been fully considered and are made of record.
	a. Claims 1, 9 and 14 have been amended.

Reason for Allowance
3.	Claims 1-14 are allowed.

a)	 Applicant amended independent claims 1, 9 and overcome rejection. Applicant’s arguments filed on 11/01/2021 have been fully considered and are persuasive. Therefore, rejection sent on Office Action on 08/02/2021 is withdrawn.
claims 1 and 9: 
As to claims 1-8 the present invention is direct to an output high power transformer, comprising a primary and a secondary in galvanic isolation forming a flyback converter, flyback converter comprising: Independent claim 1 identifies the uniquely distinct features of “wherein the primary winding and the secondary winding are magnetically coupled by being wound around the central limb in an interleave configuration; in said interleave configuration being such that a first half of the at least two primary turns of the primary windings are wound around the central limb and are concentrically overlapped with the secondary turns of the secondary winding, and the secondary turns of the secondary winding is concentrically overlapped with the second half of the at least two primary turns of the primary windings”.
As to claims 9-14 the present invention is direct to a power module comprising at least two electrically coupled transformers, each transformer comprising a primary and a secondary in galvanic isolation forming a flyback converter, wherein: Independent claim 9 identifies the uniquely distinct features of “wherein the primary winding and the secondary winding are magnetically coupled by being wound around the central limb in an interleave configuration; in said interleave configuration being such that a first half of the at least two primary turns of the primary windings are wound around the central limb and are concentrically overlapped with the secondary turns of the secondary winding, and the secondary turns of the secondary winding is concentrically overlapped with the second half of the at least two primary turns of the primary windings”.
The closest prior art, Wang et al. (Pub NO. US 2018/0097446 A1), Freeman et al. (Pub No. US 2016/0116925 A1) teaches System and Method for Transformer, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion

4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  

                                                                                                                                                                                                  
/ALVARO E FORTICH/Primary Examiner, Art Unit 2867